987 A.2d 1144 (2010)
In re Derwin T. BRANNON, Respondent.
No. 09-BG-1243.
District of Columbia Court of Appeals.
January 28, 2010.
BEFORE: REID, Associate Judge; and SCHWELB and KING, Senior Judges.

ORDER
PER CURIAM.
On further consideration of the certified copy of the order issued by the South Carolina Supreme Court suspending respondent for one year, see In the Matter of Derwin Brannon, 383 S.C. 374, 680 S.E.2d 776 (2009), the requirement that South Carolina attorneys suspended for nine months or more must file a petition for reinstatement, this court's November 2, 2009, order suspending respondent from the practice of law pending final disposition by this court, and directing respondent to show cause why reciprocal discipline should not be imposed, and there appearing to be no response from respondent to the show cause order, the statement of Bar Counsel regarding reciprocal discipline, and it further appearing that respondent has not filed the affidavit required by D.C. Bar R. XI, § 14(g), it is
ORDERED that respondent, Derwin T. Brannon, be and hereby is suspended for a period of one year with reinstatement conditioned upon a demonstration of fitness. See In re Sumner, 762 A.2d 528 (D.C.2000) (In uncontested reciprocal discipline cases, absent a finding of grave injustice, this court will impose identical reciprocal discipline.); In re Meisler, 776 A.2d 1207, 1208 (D.C.2001) ("[i]n reciprocal discipline cases, the presumption is that the discipline *1145 in the District of Columbia will be the same as it was in the original disciplining jurisdiction."); In re Ayele, 918 A.2d 384 (D.C.2007) (Reciprocal discipline of one year and one day suspension involving failures to act with reasonable diligence in representing a client, to communicate with a client, and to withdraw from representation of a client); In re D'Onofrio, 764 A.2d 797 (D.C.2001) (a petition for reinstatement is the functional equivalent to a fitness requirement in the District). Additionally, since respondent has failed to file the required affidavit, his suspension is deemed to commence for purposes of reinstatement upon the filing of an affidavit required by D.C. Bar R. XI, § 14(g).